DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Applicant’s amendments necessitate additional citations to Spiegel and Sazonov and new grounds for rejection under 35 U.S.C. § 103.
With respect to the rejections under 35 U.S.C. § 101, the rejections are withdrawn. Upon reconsideration, and coupled to the amendments, the indications of whether the user should continue eating, stop eating, start eating, and/or continue to not eat are considered to constitute more than mere extra-solution activity, i.e. they comprise a treatment step that applies the identified abstract idea in a manner than integrates it into a practical application, see MPEP § 2106.04(d), I.
With respect to claim 29, the argument that finality is precluded (p. 11 of the Remarks dated 9/14/2022) is not persuasive. As claim 20 was not even pending at the time of the Non-Final office action dated 6/23/2022, and the substance of claim 29 is substantially equivalent to the substance of claim 13 which was rejected in combination with “claim 20”, the reference to claim 20 was a clear typographic error, and Applicant is considered to have been reasonably apprised of the grounds for rejection for claim 29. Furthermore, the claims are amended in such as a way as to require new grounds for rejection in view of Sazonov and additional citations to meet the amendments, therefore the rejections under 35 U.S.C. § 103 are made final, and necessitated by amendment.
With respect to the teachings of Spiegel and Sazonov  the indication of whether the patient should continue eating, stop eating, start eating, or continue to not eat (amendments incorporated from previous claim 16), Applicant alleges that Sazonov teaches as “air pressure sensor” rather than the claimed microphone.
However, while Spiegel is relied upon to teach the use of a microphone as an acoustic sensor for monitoring digestive metrics, Sazonov also teaches a microphone for monitoring food intake as discussed in ¶[0049]. Therefore, the technical fields of Sazonov and Spiegel are both analogous art.
Applicant further alleges that the indicators to advise users of their food intake are intended to be physiologically appropriate and promote health. Applicant contrasts this with the feedback of Sazonov, stating that Sazonov’s feedback is provided during the meal for the purpose of reducing cumulative food intake, whereas Applicant’s feedback “can be displayed even when the user is not eating food.”
This is not found persuasive because firstly, there is nothing in the claims that precludes the feedback from being provided during the meal. Applicant is free to amend the claims to add times of day, or mealtimes (or not at mealtimes), or the like to the claims in order to positively claim this feature. Secondly, the instant invention’s indicators are for promotion of health and intended to be physiologically appropriate- nothing in Sazonov is counter to this intent, reducing cumulative intake is a matter of physiologically appropriate eating, and health focused. Notably, this intent or determination is also unclaimed. 
Applicant also states that Sazonov does not teach the amended claim because “Sazonov fails to disclosure at least an indication of whether the user should start eating and an indication of whether the user should continue to not eat,” and alleges this is required by claim 1. 
By contrast, claim 1 recites these notifications in an alternative list, excerpt provided (emphasis added by Examiner):
“wherein the displayed information includes one of:
an indication of whether the user should continue eating;
an indication of whether the user should stop eating;
an indication of whether the user should start eating; and
an indication of whether the user should continue to not eat.”
Therefore, this is also unpersuasive.
Specification
The disclosure is objected to because of the following informalities:  
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications module in claims 1, and 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant claims, a communications module appears to be a wired or wireless connection using ad-hoc wireless communication or wi-fi and/or wired, see ¶[0061] among others.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 12-13, 15-16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (International Publication No. WO 2016/112127 A1) hereinafter referred to as Spiegel; in view of Sazonov et al. (U.S. Patent Application Publication No. 2018/0242908,) hereinafter referred to as Sazonov.
Regarding claim 1, Spiegel teaches a method for optimizing timing of food ingestion (¶[0127] optimization of nutrition including food ingestion periods) by a user, the method performed by a computing device (¶[0043]) and comprising: 
receiving acoustic data from one or more sensors (¶[0041]) communicatively coupled to the computing device (¶[0043]), the one or more sensors including a microphone (¶[0046]), each of the one or more sensors being in contact with the user and configured to capture acoustic data from an abdominal region of the user (Fig. 1, sensors are attached to element 16, abdomen); 
analyzing, via at least one processor of the computing device, the acoustic data received from the one or more sensors via a communications module (¶[0041] wireless transceiver) to determine a value of one or more digestive metrics (abdominal statistics throughout, Fig. 9, e.g.); 
determining, via the at least one processor, an optimal action related to food ingestion based on at least one of the one or more digestive metrics (¶[0109]); and 
displaying, via a display device communicatively coupled to the at least one processor, information indicative of the optimal action related to food ingestion (¶[0115]).
Spiegel does not teach an indication of whether the patient should continue eating, stop eating, start eating, or continue to not eat.
Attention is brought to the Sazonov reference, which teaches indications to stop eating (¶¶[0135-0136]), or to slow down, or speed up the rate of eating (¶[0137]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optimal meal planning feedback/display of Spiegel to an indication to stop or continue eating, as taught by Sazonov, because Sazonov teaches that doing so optimizes the rate of ingestion for satiety and weight loss goals (Sazonov, ¶[0137]), addressing a user’s goal of weight reduction (Sazonov ¶[0002]). 
Regarding claim 2, Spiegel as modified teaches the method of claim 1.
Spiegel further teaches wherein one of the one or more digestive metrics comprises a measure of a current intestinal rate or a running average of an intestinal rate (¶[0115] motility rate trend view).
Regarding claim 3, Spiegel as modified teaches the method of claim 2.
Spiegel teaches that the five minute period for the running average is a setting (¶[0115]). However, Spiegel does not teach what other options are available as a time period.
It is noted that Applicant discloses no criticality to this time period, instead listing many appropriate options as equivalent.
Furthermore, expressing a running average in terms of different time periods would not alter the end product of displaying a running average as a digestive metric, it is another way to view the same data, particularly in the same time scale (single minutes), therefore one of ordinary skill in the art contemplating altering the time period from five minutes to one minute would have a reasonable expectation of success.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time of filing to modify the time period for running averages from five minutes to one minute, because it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 12, Spiegel as modified teaches the method of claim 1.
Spiegel further teaches wherein one of the one or more digestive metrics comprises a measure of a total number of digestive events experienced during a time period (Fig. 18).
	Regarding claims 13 and 29, Spiegel as modified teaches the method of claim 12.
Spiegel does not teach comparing a number of digestive events to a goal number of digestive events during a time period.
Attention is brought to the Sazonov reference, which teaches one of the one or more digestive metrics comprises a ratio of the total number of digestive events (for example, bites, chews and swallows ¶[0081] or hand gestures ¶[0048]) experienced during the time period to a goal number (¶[0134] setting a target intake) of digestive events for the time period (¶[0135] comparison).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the digestive metrics of Spiegel to include a ratio of the total number of digestive events to a goal number, as taught by Sazonov, because Sazonov teaches that doing so reduces the total energy intake of the person for a time period, addressing a user’s goal of weight reduction (Sazonov ¶[0002]). 
Regarding claim 15, Spiegel as modified teaches the method of claim 1.
Spiegel further teaches wherein the determining of the optimal action related to food ingestion is based on a running average of an intestinal rate (¶[0109], Fig. 18).
	Regarding claim 16, Spiegel as modified teaches the method of claim 15.
	Spiegel further teaches wherein the displayed information further includes a summary of at least two of the one or more digestive metrics (¶¶[0109-0115], Fig. 18).
Claim(s) 5-6, 17-19, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel and Sazonov as applied to claim 1 above, and further in view of Jain et al. (A. Jain, K. Nandakumar and A. Ross, "Score normalization in multimodal biometric systems", Pattern Recognition, vol. 38, no. 12, pp. 2270-2285, 2005. Available: 10.1016/j.patcog.2005.01.012.) hereinafter referred to as Jain.
Regarding claims 5-6, Spiegel as modified teaches the method of claim 2.
Spiegel teaches that the five minute period for the running average is a setting (¶[0115]). However, Spiegel does not teach what other options are available as a time period.
Spiegel also teaches an overall display summary of five minute periods (Fig. 18).
It is noted that Applicant discloses no criticality to this time period, instead listing many appropriate options as equivalent.
Furthermore, expressing a running average in terms of different time periods would not alter the end product of displaying a running average as a digestive metric, it is another way to view the same data, particularly in the same time scale (minutes), therefore one of ordinary skill in the art contemplating altering the time period from five minutes to twenty minutes would have a reasonable expectation of success.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time of filing to modify the time period for running averages from five minutes to twenty minutes, because it has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Spiegel as modified does not teach expressing the running average as a percentage of a maximum intestinal rate.
Attention is brought to the Jain reference, which teaches that for multimodal biometric data, such as digestion metrics, it is essential to normalize the scores into a common domain (Abstract) and that a commonly known method is to express parameter data as a percentage of maximum (§3.1 Normalization techniques, particularly when the baseline intestinal rate is 0 events/minute, the equation in col. 2, p. 2276 reduces to dividing by a maximum value, resulting in values on a scale of 0 to 1, a decimal representation of percentages).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the representation of intestinal rate taught by Spiegel to normalize by a maximum intestinal rate in order to combine the intestinal rate metric with other metrics in a multimodal system for improved analysis.
Regarding claim 17, Spiegel as modified teaches the method of claim 1.
Spiegel further teaches a proposed calibration period (¶[0109], ¶[0110] diagnostic model development period is considered to meet requirements of a calibration period) where a person’s digestive metrics are monitored including before, during, and after meals including type, schedule, and quantity (¶[0110])
Spiegel does not teach obtaining a maximum intestinal rate.
Attention is brought to the Jain reference, which teaches that for multimodal biometric data, such as digestion metrics, it is essential to normalize the scores into a common domain (Abstract) and that a commonly known method is to express parameter data as a percentage of maximum (§3.1 Normalization techniques, particularly when the baseline intestinal rate is 0 events/minute, the equation in col. 2, p. 2276 reduces to dividing by a maximum value, resulting in values on a scale of 0 to 1, a decimal representation of percentages).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the representation of intestinal rate taught by Spiegel to normalize by a maximum intestinal rate in order to combine the intestinal rate metric with other metrics in a multimodal system for improved analysis.
Regarding claims 18-19, Spiegel as modified teaches the method of claim 17.
Spiegel does not teach comparing a number of digestive events to a goal number of digestive events during a time period.
Attention is brought to the Sazonov reference, which teaches one of the one or more digestive metrics comprises a ratio of the total number of digestive events (for example, bites, chews and swallows ¶[0081] or hand gestures ¶[0048]) experienced during the time period to a goal number (¶[0134] setting a target intake) of digestive events for the time period (¶[0135] comparison) where the ratio of the goal number to the average number is less than one (corresponds to a goal that reduces the number of eating events compared to average, reduction cited in ¶[0131-0135] as calculating the individual patterns and averages of eating events and calculating a reduction, then comparing them and providing feedback to ensure compliance).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the digestive metrics of Spiegel to include a ratio of the total number of digestive events to a goal number, as taught by Sazonov, because Sazonov teaches that doing so reduces the total energy intake of the person for a time period, addressing a user’s goal of weight reduction (Sazonov ¶[0002]). 
	Regarding claims 30-31, Spiegel as modified teaches a system and method for optimizing timing of food ingestion by a user, the system comprising: 
a method for optimizing timing of food ingestion (¶[0127] optimization of nutrition including food ingestion periods) by a user, the method comprising: 
receiving acoustic data from one or more extendible sensors (¶[0041]), each of the one or more sensors being in contact with the user and configured to capture acoustic data from an abdominal region of the user (Fig. 1, sensors are attached to element 16, abdomen); 
analyzing, via at least one processor, the acoustic data to determine a value of one or more digestive metrics (abdominal statistics throughout, Fig. 9, e.g.); 
determining an optimal action related to food ingestion based on at least one of the one or more digestive metrics (¶[0109]); and 
displaying, via a display device communicatively coupled to the at least one processor, information indicative of the optimal action related to food ingestion (¶[0115]).
Spiegel further teaches a proposed calibration period (¶[0109], ¶[0110] diagnostic model development period is considered to meet requirements of a calibration period) where a person’s digestive metrics are monitored including before, during, and after meals including type, schedule, and quantity (¶[0110]) which would correspond to metrics obtained during the first time period.
Spiegel also teaches monitoring after the diagnostic model is developed, which would correspond to metrics obtained during the second time period.
Spiegel does not teach obtaining a maximum intestinal rate or expressing a running average as a percentage of a maximum intestinal rate.
Attention is brought to the Jain reference, which teaches that for multimodal biometric data, such as digestion metrics, it is essential to normalize the scores into a common domain (Abstract) and that a commonly known method is to express parameter data as a percentage of maximum (§3.1 Normalization techniques, particularly when the baseline intestinal rate is 0 events/minute, the equation in col. 2, p. 2276 reduces to dividing by a maximum value, resulting in values on a scale of 0 to 1, a decimal representation of percentages). This also applies to normalizing the number of food ingestion events to the maximum food ingestion events over the course of one day.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the representation of intestinal rate taught by Spiegel to normalize by a maximum intestinal rate in order to combine the intestinal rate metric with other metrics in a multimodal system for improved analysis.
Spiegel does not teach comparing a current number of digestive events in a time period to a total number of digestive events in previous time period.
Attention is brought to the Sazonov reference, which teaches comparing a current number of digestive events (for example, bites, chews and swallows ¶[0081] or hand gestures ¶[0048]) in a time period to a total number of digestive events in previous time period (¶[0130] real-time monitoring of food ingestion events compared to a target  number based on previous behavior and calculated reduction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the digestive metrics of Spiegel to include a ratio of the total number of digestive events to a goal number, as taught by Sazonov, because Sazonov teaches that doing so reduces the total energy intake of the person for a time period, addressing a user’s goal of weight reduction, maintenance, or gain (Sazonov ¶[0002], ¶[0130]). 
Claim(s) 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel and Sazonov as applied to claim 1 above, and further in view of Jain et al. (A. Jain, K. Nandakumar and A. Ross, "Score normalization in multimodal biometric systems", Pattern Recognition, vol. 38, no. 12, pp. 2270-2285, 2005. Available: 10.1016/j.patcog.2005.01.012.) hereinafter referred to as Jain; further in view of McKeown et al. (U.S. Patent Application Publication No. 2013/0324804,) hereinafter referred to as McKeown.
	Regarding claims 7 and 9-11, Spiegel as modified teaches the method of claim 2.
Spiegel does not teach expressing the running average as a percentage of a maximum intestinal rate.
Attention is brought to the Jain reference, which teaches that for multimodal biometric data, such as digestion metrics, it is essential to normalize the scores into a common domain (Abstract) and that a commonly known method is to express parameter data as a percentage of maximum (§3.1 Normalization techniques, particularly when the baseline intestinal rate is 0 events/minute, the equation in col. 2, p. 2276 reduces to dividing by a maximum value, resulting in values on a scale of 0 to 1, a decimal representation of percentages).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the representation of intestinal rate taught by Spiegel to normalize by a maximum intestinal rate in order to combine the intestinal rate metric with other metrics in a multimodal system for improved analysis.
	Spiegel as modified does not teach subdividing the measured intestinal rates into a red, yellow, and green zone, classified by exceeding or remaining under than a threshold value.
Attention is brought to the McKeown reference, which teaches subdividing the measured intestinal rates into a red, yellow, and green zone, classified by exceeding or remaining under than a threshold value (¶[0055], ¶[0060]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the representation of measured intestinal rates to include subdivision into red, yellow, and green zones, as taught by McKeown, because McKeown teaches that these colors have strong emotional associations with users (McKeown ¶[0055] green is OK, yellow is cautious, red is danger) and have high contrast with each other so they assist in communication of information to the user (McKeown ¶[0055]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792